979-864-1316
 111 E. Locust, Suite. 500                                                             979-388-1316
   Angleton, TX 77515                                                                  281-756-1316


www.brazoria-county.com

                                                                                       FILED IN
                                        RHONDA BARCHAK                          1st COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                           DISTRICT CLERK
                                             BRAZORIA COUNTY                    3/27/2015 9:07:15 AM
                                                                                CHRISTOPHER A. PRINE
                                                                                        Clerk


                                      NOTICE OF ASSIGNMENT ON APPEAL

     3/27/2015

     TO:     FIRST COURT OF APPEALS

     RE:     Cause No. 65767, in the 149th District Court

             Style; JAS FAMILY LIMITED PARTNERSHIP #4 LTD VS. PAULA M. MILLER

                               **************************************

     CASE INFORMATION:

     DATE OF APPEALABLE ORDER/JUDGMENT:      1/27/15
     NOTICE OF APPEAL:            2/18/15
     MOTION FOR NEW TRIAL:        NO
     ORDER OVERRULING MOT N/T     N/A
     REQUEST FOR FINDING OF FACTS AND CONCLUSIONS OF LAW FILED: NO
     REQUEST FOR CLERK’S RECORD: NO
     REQ. FOR REPORTERS RECORD: NO
     METHOD OF DELIVERY:          TAMES PORTAL
     JUDGE PRESIDING:             TERRI HOLDER
     COURT REPORTER:              ROBIN RIOS

                              ***************************************

     APPELLANT:                     PAULA M. MILLER

     ATTORNEY(S) FOR APPELLANT: PAULA M. MILLER, PRO SE
     ADDRESS: P.O. BOX 981013
     TEL.:  281-571-3446 FAX :  801-618-1656
     EMAIL ADDRESS: UNKNOWN
     TEXAS BAR NO.:    N/A